Citation Nr: 0505869	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  96-05 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
scar of the left ankle.

2.  Entitlement to an increased (compensable) evaluation for 
scar of the left leg.

3.  Entitlement to an increased (compensable) evaluation for 
dermatological disorder(s).



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1970 to February 
1972.

This appeal to the Board of Veterans' Appeals (Board) 
initially came from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied a compensable rating for 
scars of the left ankle and left lower leg with dermatitis 
rated under Diagnostic Code 7805-7813.

In January 1998, the veteran appeared at a hearing in 
Washington, D.C., before a Board Member who later left the 
Board.  In view of the departure of that Board Member, the 
veteran elected to have another hearing.  In April 1999, a 
hearing was held before another Board Member; at that time, 
the veteran specifically withdrew the issue of service 
connection for post traumatic stress disorder (PTSD), and 
that issue is no longer part of the current appeal [This was 
also noted in a prior Board decision].

In June 1999, the Board remanded the case for extensive 
development.  In pertinent part, and as noted at the time of 
that Board decision, the veteran also argued that he has 
additional skin conditions including those diagnosed as acne 
and folliculitis in other areas of his body which are either 
not distinguishable from those already service connected, or 
are otherwise also attributable to service or to exposure to 
herbicides, including Agent Orange.  The Board noted that 
since this matter was inextricably intertwined with the 
rating to be assigned the skin disability, the RO was to 
consider it in connection therewith.

In the 1999 decision, the Board provided a lengthy recitation 
of pertinent scar and dermatological Diagnostic Codes, noted 
that all were potentially applicable herein, and further 
noted that the VA examination of record did not adequately 
deal with either facet of the veteran's disability nor had it 
dealt with the provisions set forth in DeLuca v. Brown, 8 
Vet. App. 202 (1995) and other issues.

The case was remanded for, among other things, a new VA 
examination and clinical records from alternative sources.  
The RO endeavored to develop the case, and then returned the 
case to the Board.  

In July 2004, the Board issued another remand, significant 
portions of which will be quoted herein below.  

Specifically, in the July 2004 remand decision, the Board 
noted that some additional clinical records had been inserted 
into the file, including some reports from VA evaluations 
conducted in August 2000.  However, the Board also noted that 
the record also appeared to reflect that the veteran failed 
to appear for a specialized examination.   

The Board further acknowledged that the veteran had 
specifically testified that for reasons not understood by or 
explained to him, he cannot be seen, examined or treated by 
VA; and that VA, rather than he, was at fault in the lack of 
development of required medical evidence.  

The Board's July 2004 remand, of which the veteran received a 
copy, noted that:

It remains unclear the veracity of either 
conclusion, but in any event, this [the 
abovecited questions relating to VA 
evaluations or care] is clearly an issue 
which must be resolved before the Board 
can assess an adequate evaluation for any 
of the veteran's herein concerned 
service-connected disabilities. 

The importance of another examination to 
ensure adequate clinical findings should 
be emphasized to the veteran and he 
should be afforded an opportunity to 
cooperate with the request for the 
examination.  The Board would stress that 
although the VA has a duty to assist the 
veteran with the development of the 
evidence in connection with his claim for 
an increased rating, the duty to assist 
is not always a one-way street.  38 
U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The RO should advise the veteran and his 
representative (if any) that failure to 
report, without good cause, for an 
examination scheduled in connection with 
a claim for an increased rating shall 
result in denial of that claim.  38 
C.F.R. § 3.655.

The Board also previously noted that the 
veteran has alleged that the skin 
disability has caused marked interference 
with employment.  While some employment 
and SSA records are now in the file, it 
is unclear whether additional records  
may be available.

Accordingly, the Board remanded the case for development as 
follows:  

1.  The veteran should be informed that 
he may provide additional documentation 
as to the status of his disabilities, 
including anything which relates to the 
impact of his disabilities on his 
employment and associated matters.  The 
RO should assist him as required.  All VA 
clinical records should be included in 
the claims file.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The veteran should be scheduled for 
special VA examinations to determine the 
current severity of all of his scars of 
the left lower extremity as well as all 
dermatological disorders including 
folliculitis, acne, dermatitis, etc.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  The examiner should note 
whether any of the scars cause functional 
limitations on any joint; if so, the 
examiner must include measurements of the 
ranges of motion of any such joint or 
joints and also specifically reference 
the normal ranges of motion for the 
involved joint.  The examiner should be 
asked to determine whether any joint 
limited in function by the skin 
disability exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also be asked to 
express an opinion on whether pain 
attributable to functional limitations 
caused by the scars could significantly 
limit functional ability during flare-ups 
or when the involved joint(s) are used 
repeatedly over time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  The examiner should 
specifically indicate whether the 
veteran's service-connected disability is 
manifested by scars which are 
superficial, poorly nourished, with 
repeated ulceration, and/or with 
tenderness and/or pain on objective 
demonstration.

The examiner should describe the areas 
affected and the extent of the 
dermatitis.  The examiner should also 
note if the service connected dermatitis 
causes exfoliation, exudation, itching, 
systemic or nervous manifestations, or 
exceptional repugnance.  The severity 
and/or frequency of these manifestations 
should be noted.  A clear-cut delineation 
should be made as to dermatitis versus 
any other skin problems, and the 
interrelationships, if any, between them.  
If they are not distinguishable, this 
should also be stated.  Colored 
unretouched photos of all scars and skin 
problems should be taken and accompany 
the file.

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If the examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

4.  After the above development is 
completed, the RO should consider the 
nature of the service-connected 
disabilities to ensure that they are as 
comprehensive as necessary, and separate 
as appropriate; and to address the 
appropriateness of referring the 
veteran's claim to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service for consideration of 
extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321.

5.  If the benefits sought on appeal 
concerning this claim remain denied, the 
veteran and his representative (if any) 
should be furnished a supplemental 
statement of the case, to include a 
summary of all applicable laws, 
regulations and rating criteria, 
including DeLuca, 38 C.F.R. § 3.321, and 
the provisions of 38 C.F.R. § 3.655, if 
appropriate.  The veteran and his 
representative (if any) should be given 
the opportunity to respond thereto.

The veteran was scheduled by the RO for a specialized 
examination on August 11, 2004.  He was so notified.  In 
additional correspondence to the veteran dated July 21, 2004, 
he was informed that if he was unable to keep the scheduled 
appointment, he could ask to be re-scheduled, and told how to 
effectuate that.  He was also given information as to the 
consequences of not reporting for an examination without good 
cause.  A SSOC issued by the RO on October 29, 2004 indicated 
that notification had been received by the VA Medical Center 
(VAMC) wherein he was to be examined that he had failed to 
report for the examination scheduled for August 11, 2004; no 
cause was reported.

A final letter was sent to the veteran dated November 5, 2004 
indicating that he was being given an additional 60 days to 
make comment to the SSOC, at which time the case would be 
returned to the Board.  No response was received from the 
veteran.


FINDINGS OF FACT

1.  All available information is now in the file for 
resolution of the current appellate issues; the veteran has 
not been cooperative in the assistance of development of 
pertinent clinical evidence.

2.  The evidence of record shows that the veteran has no 
functional residuals from scars on the left ankle and left 
leg; any functional limitations or pain are due to post-
service orthopedic problems unrelated to his scars.

3.  The evidence of record shows that the veteran's skin 
disorders involve minimal involvement of the unexposed areas 
of the feet and a few comedones elsewhere, all of which are 
without disfigurement and requiring no more than topical 
therapy.  

4.  The evidence of record including SSA records show that 
the veteran's service-connected disabilities do not require 
missing unusual time from work or hospitalization. 



CONCLUSION OF LAW

The criteria for increased (compensable) ratings for scars of 
the left ankle and left leg, and dermatological disorders are 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.301, 
3.321, 3.655, and Part 4, Codes 7804, 7813 (2002, 2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

A number of revisions have taken place with regard to 
development of the evidence and assistance by VA in such.  
The case has been remanded on multiple occasions and the RO 
has undertaken as much development as has been possible.  As 
delineated above and below in considerable detail, the 
veteran has not been particularly cooperative.  However, 
there is an adequate evidentiary base for resolving the 
issues at this time.  At noted above, should he have 
additional evidence in the future, he is invited to use such 
evidence in an effort to reopen his claim.
Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Under the old criteria, a 10 percent rating may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable, warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The veteran's dermatology disability can be evaluated under 
Diagnostic Code 7813 of VA's Schedule for Rating 
Disabilities, which pertains to diseases of the skin, in the 
veteran's case, specifically pertaining to tinea pedis or 
dermatophytosis.  See 38 C.F.R. § 4.118. 

By regulatory amendment effective August 30, 2002, changes 
were made to the schedular criteria for evaluating skin 
disorders, including dermatophytosis.  Under both the old or 
new rating criteria, a number of skin disorders and 
specifically dermatophytosis (fungal infection, including of 
the toenails or other areas) may be rated by comparison to, 
and utilizing the criteria for, eczema.  38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2002 and 2004).

Under the old rating criteria for eczema, a 0 percent rating 
is assigned when there is slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is assigned when there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is assigned 
when there is constant exudation or itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Under the new rating criteria for eczema (or dermatitis), a 0 
percent rating is assigned when less than 5 percent of the 
entire body or of exposed areas is affected, and no more than 
topical therapy is required during the past 12 month period.  
A 10 percent rating is assigned when at least 5 percent but 
less than 20 percent of the entire body or of exposed areas 
is affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12 
month period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or of exposed areas is affected, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).

Factual Background

Prior clinical records are in the file for comparative 
purposes.  On VA treatment records from 1995, the veteran 
reported that he had stopped his job as a truck driver 
because of the skin problems on his feet.  On various 
occasions, he was given various medications for his skin 
symptoms.  No scar-related complaints are of record.

A report of a VA dermatology examination in November 1995 
reflected complaints of sores and itching on the bottoms of 
both feet.  Examination showed tinea pedis, onychomycosis 
(fungal infection of the skin of the feet and toenails), and 
folliculitis.  The veteran was also noted to have pain and 
limitation of motion in both ankles due to orthopedic 
problems, and had experienced a fracture of the left ankle 
after service in 1984.  He stated that he had been treated 
for boils on his buttocks over the years.  Medications 
included Naftin gel, Castellani's paint to his feet, and 
Desquam-X to his buttocks.

VA dermatological outpatient note dated in 1999 indicated 
that he had tinea pedis and onychomychosis for which he used 
Lamisil and Castellani's paint.  The veteran stated that the 
medications had helped him significantly but he still had 
symptoms of pruritus of the feet and in the interdigital 
area.  Examination showed slight scaling of the feet, 
bilaterally, with mild maceration present between some of the 
lateral toes.  Medications were continued and he was to 
return in 6 months.

A VA Form 119 is of record, dated in  July 2000, to the 
effect that Social Security Administration disability 
benefits had been denied for same disability that had been 
claimed with VA; records were in another office.

On VA examination in August 2000, the veteran reported having 
had chronic dermatitis for years since service.  There were 
said to be no scars other than relating to his dermatitis.  
On examination, his hands and fingernails were clear.  On the 
left posterior ankle there was a 7 mm. in diameter round flat 
scar; on the right hip, there were three open comedones.  On 
the left lateral hip, there was a cluster of approximately 
five small depressed scars, each 3 mm. in diameter, and 
several open comedones.  Bilateral great toenails and left 
third toenail were yellow and dystrophied.  There was a small 
amount of maceration in the 4th web space bilaterally, 
without scaling on the foot soles.  Diagnoses were tinea 
pedis and onychomycosis and well healed scars.

The transcripts of the hearings at which the veteran 
testified are in the file.

Analysis

The objective clinical evidence in the file shows minimal 
scarring on the left lower extremity all of which are without 
functional or cosmetic impairment.  The veteran's skin 
lesions are all limited to nonexposed areas and primarily on 
both feet and between some toes, and at most, a few comedone 
formations elsewhere.  They are treated with topical 
medications with significant success.  His scars on the left 
ankle and left leg are well healed and without any functional 
impairment; pain and limitations are all due to orthopedic 
problems unrelated to service or the scars.

In neither case, as to skin disease or scarring, regardless 
of what regulations are used, do the symptoms more nearly 
approximate the criteria for a compensable evaluation.  It is 
noted that every effort has been made to obtain additional 
clinical evidence, but this has not been possible for reasons 
cited above and contemplated under 38 C.F.R. § 3.655 and 
judicical mandates cited above and of which the veteran has 
also earlier been apprised in prior Board actions.  A doubt 
is not raised.  And there is not demonstrated such 
extraordinary factors such as loss of work or 
hospitalizations as a result thereof as to warrant 
application of 38 C.F.R. § 3.321.  

ORDER

Entitlement to an increased (compensable) evaluation for scar 
of the left ankle is denied.

Entitlement to an increased (compensable) evaluation for scar 
of the left leg is denied.

Entitlement to an increased (compensable) evaluation for 
dermatological disorder(s) is denied.

	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


